Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nakazawa (US 2016/0339553) is considered the closest prior art.
Nakazawa discloses a method of constructing a fluid exchanging system, the method comprising the steps of: assembling a fluid exchanging apparatus comprising a releasably couplable element configured to be coupled to an articulating arm via an attachment apparatus and a fluid exchanging head, coupling an optical sensor system to an articulating arm, coupling an alignment apparatus to the articulating arm; and connecting the optical sensor system, the articulating arm, the alignment apparatus, and the fluid exchanging apparatus to a controller, said controller configured to receive information from the optical system, the alignment apparatus, and the fluid exchanging apparatus, and instruct the articulating arm and the fluid exchanging apparatus based upon said information.
Nakazawa fails to anticipate or render obvious the combination of the alignment apparatus comprising a probe for entering the opening, and the method of constructing a fluid exchanging system for use in filling insulating glass units (IGUs).  Any modification make to Nakazawa would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753